Citation Nr: 0707549	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1997 for the grant of service connection for chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to March 
1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

In a January 2004 decision, the Board granted service 
connection for COPD.  In a February 2004 rating decision 
implementing the Board decision, the RO granted service 
connection effective January 28, 1998.  The veteran filed a 
timely notice of disagreement with regard to the assignment 
of the effective date.  In a September 2004 Decision Review 
Officer (DRO) decision, an effective date of February 24, 
1997 was granted for service connection for COPD.  The RO 
issued a statement of the case (SOC) in September 2004.  The 
veteran continued to disagree with the assigned effective 
date, and the appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) received in 
November 2004.

In a February 2006 decision, the Board assigned an effective 
date of June 9, 1992 for the grant of service connection for 
COPD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In September 2006, while the matter was pending before the 
Court, the veteran died.  Due to the veteran's death, in a 
November 2006 Order the Court vacated the Board's February 
2006 decision and dismissed the veteran's appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1. The Board issued a decision in February 2006 which 
assigned an effective date of June 9, 1992 for the grant of 
service connection for COPD.  

2.  The veteran died in September 2006.

3.  In a November 2006 Order, the Court vacated the Board's 
February 2006 decision.


CONCLUSION OF LAW

The February 2004 RO rating decision and all subsequent 
decisions regarding the effective date of the grant of 
service connection for COPD are vacated, and the appeal is 
dismissed.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in September 2006, while his 
case was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths. 
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2006).  

In accordance with this precedent, the Court vacated the 
Board's February 2006 decision and dismissed the appeal.  The 
veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.

ORDER

The RO is directed to vacate its February 2004 rating 
decision and any subsequent decision regarding the assignment 
of the effective date of service connection for COPD.  The 
veteran's appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


